DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it may exceed 150 words.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,669,603. Although the claims at issue are not identical, they are not patentably distinct from each other. The claimed articles of the reference patent Claims 1-7 differ from those of the instant application in that the claims of the instant application require Sr as alloy constituent, whereas those of the reference patent permit alkaline earth. It would have been obvious to one of ordinary skill in the art at the time of filing to claim Sr as alloy constituent since Sr is an alkaline earth element. Thus, the claims of the instant application would be rendered obvious. The claimed amounts of Claims 2-5 overlap those of Claim 1 and thus are rendered obvious. The claimed methods of the reference patent Claims 8-10 differ from those of the instant application in that the claims of the instant application require Sr as alloy constituent, whereas those of the reference patent permit alkaline earth. It would have been obvious to one of ordinary skill in the art at the time of filing to claim Sr as alloy constituent since Sr is an alkaline earth element. Thus, the claims of the instant application would be rendered obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4, it is unclear how the content of Ca can be up to 0.5 wt. % since there must be a minimum of 0.105 wt. % of Mg plus Sr and the total amount of Mg plus Sr plus Ca can be no more than 0.5 wt. % as per previous Claim 1.
Regarding Claims 6 and 24, it is unclear what it means for the Fe amount to be up to 5 % by weight when Fe is a transition metal and may be limited by 0.105 to 0.5 % in Claim 6 and by 0.05 to 0.5 % in Claim 18 for the protective coating.
Regarding Claim 13, it is unclear what is the ppm basis being claimed. Is this a mass basis, atomic basis, or some other basis? Is it hydrogen atom or hydrogen molecule basis? Analogous rejection applies to Claims 17-19.
Regarding Claim 22, it is unclear how the content of Ca can be up to 0.5 wt. % since there must be a minimum of 0.05 wt. % of Mg and the total amount of Mg plus Ca can be no more than 0.5 wt. % as per previous Claim 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Regarding Claim 4, for the reasons addressed in the indefiniteness rejection, the subject matter of Claim 4 is broader than that of previous Claim 1 since it appears to permit Mg+Sr+Ca amounts in excess of the limits of previous Claim 1. Regarding Claim 6, for the reasons addressed in the indefiniteness rejection, it is unclear what is the relationship between the Fe (transition metal) requirement of previous claim 1 [0.105 to 0.5 wt. %] with respect to the limitation of this claim [up to 5 % by weight]. To the extent that the limitation of previous claim 1 may be vitiated by the limitation of this claim, this claim would be in improper dependent form. Regarding Claim 22, for the reasons addressed in the indefiniteness rejection, the subject matter of Claim 22 is broader than that of previous Claim 18 since it appears to permit Mg+Ca amounts in excess of the limits of previous Claim 18. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-8, and 10-12 is/are rejected under 35 U.S.C. 103 as obvious over Hori USPA 2010/0203357. Hori teaches steel of claimed composition (Table 1) that is hot dip coated (Table 2) with Al/Si based coatings having claimed amount of Si (Table 2) and that further contain additive in amounts of ca. 0.1 to 0.5 wt. % that can be either or both of Mg and Sr (Claim 3). Hori may not exemplify such platings but teaches that they are effective compositions. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare platings with these amounts of Mg and Sr since Hori teaches that effective protection can be obtained in this manner. Regarding Claims 6 and 12, since the coating is characterized as not having Fe or other alloying elements, it would be expected that there is up to 5 wt. % Fe and up to 20 wt. % other alloy elements (paragraph 37). Regarding Claim 7, Hori teaches hot-dip coatings (paragraph 43). Regarding Claim 8, Hori teaches oxide film on surface (paragraphs 29 and 48). In view of the presence of oxidizing Mg and Sr in the plating, it would be expected that these oxides would be included in the oxide film on surface. Thus, Hori’s articles would be expected to be the same as or substantially the same as those being claimed.
Allowable Subject Matter
Claims 13 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-17 and 19-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 3, 4, 9, and 13-24, the reviewed prior art does not teach or suggest the subject matter of these articles and methods. Particularly, the reviewed prior art does not teach or suggest the claimed protective layer compositions, including alloy constituents in the claimed amounts, in the claimed context, including with respect to protective layer finish requirements. For example, Maki JP 2011-137210 teaches steel of claimed composition that is hot dip coated with Al-9%Si-2%Fe-(Mn, Cr, Mg, Mo) and then press formed wherein coating has claimed amount of Mg, but does not suggest Sr inclusion and does not teach or suggest or provide basis for establishing protective layer finish requirements, in the claimed context. See Maki (pages 4-10 and 19; Table 1, Steel G; Table 4). Likewise, Maki JP 2006-299377 teaches steel of claimed composition that is hot dip coated with Al-10%Si-2%Fe-(0.08Mg, 0.06Ca) and then press formed wherein coating has claimed amount of Mg, but does not suggest Sr inclusion and does not teach or suggest or provide basis for establishing protective layer finish requirements, in the claimed context. See Maki (pages 1, 3, and 5-7; and Tables 1 and 2, including example 4 of Table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        24 September 2022